 


115 HRES 990 EH: Supporting the officers and personnel who carry out the important mission of the United States Immigration and Customs Enforcement.
U.S. House of Representatives
2018-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
2d Session 
H. RES. 990 
In the House of Representatives, U. S.,

July 18, 2018
 
RESOLUTION 
Supporting the officers and personnel who carry out the important mission of the United States Immigration and Customs Enforcement. 
 
 
Whereas the national security interests of the United States are dependent on the brave men and women who enforce our Nation’s immigration laws;  Whereas abolishing United States Immigration and Customs Enforcement (ICE) would mean open borders because it would eliminate the main agency responsible for removing people who enter or remain in our country illegally;  
Whereas calls to abolish ICE are an insult to these heroic law enforcement officers who make sacrifices every day to secure our borders, enforce our laws, and protect our safety and security;  Whereas abolishing ICE would allow dangerous criminal aliens, including violent and ruthless members of the MS–13 gang, to remain in American communities;  
Whereas during fiscal year 2017, ICE Enforcement and Removal Operations (ERO) arrested more than 127,000 aliens with criminal convictions or charges; Whereas ICE ERO made 5,225 administrative arrests of suspected gang members in fiscal year 2017; 
Whereas criminal aliens arrested by ICE ERO in fiscal year 2017 were responsible for more than— (1)76,000 dangerous drug offenses;  
(2)48,000 assault offenses;  (3)11,000 weapon offenses;  
(4)5,000 sexual assault offenses;  (5)2,000 kidnapping offenses; and  
(6)1,800 homicide offenses;  Whereas ICE Homeland Security Investigations made 4,818 gang-related arrests in fiscal year 2017; 
Whereas ICE identified or rescued 904 sexually exploited children; Whereas ICE identified or rescued 518 victims of human trafficking; 
Whereas abolishing ICE would mean that countless illegal aliens who could pose a threat to public safety would be allowed to roam free instead of being removed from American soil;  Whereas abolishing ICE would mean more dangerous illegal drugs flowing into our communities, causing more Americans to needlessly suffer;  
Whereas ICE plays a critical role in combatting the drug crisis facing our Nation;  Whereas ICE seized more than 980,000 pounds of narcotics in fiscal year 2017, including thousands of pounds of the deadly drugs fueling the opioid crisis;  
Whereas ICE seized 2,370 pounds of fentanyl and 6,967 pounds of heroin in fiscal year 2017;  Whereas ICE logged nearly 90,000 investigative hours directed toward fentanyl in fiscal year 2017;  
Whereas abolishing ICE would leave these drugs in our communities to cause more devastation;  Whereas abolishing ICE would mean eliminating the agency that deports aliens that pose a terrorist threat to the United States;  
Whereas ICE was created in 2003 to better protect national security and public safety after the 9/11 terrorists exploited immigration laws to gain entry into the United States;  Whereas the National Commission on Terrorist Attacks found that many of the 9/11 hijackers committed visa violations;  
Whereas ICE identifies dangerous individuals before they enter our country and locates them as they violate our immigration laws; and  Whereas abolishing ICE would enable the hundreds of thousands of foreign nationals who illegally overstay their visa each year to remain in the United States indefinitely: Now, therefore, be it 
 
That the House of Representatives— (1)expresses its continued support for all United States Immigration and Customs Enforcement (ICE) officers and personnel who carry out the important mission of ICE;  
(2)denounces calls for the abolishment of ICE; and  (3)supports the efforts of all Federal agencies, State law enforcement, and military personnel who bring law and order to our Nation’s borders.  
 
Karen L. Haas,Clerk.
